Fourth Court of Appeals
                               San Antonio, Texas
                                     August 19, 2021

                                   No. 04-21-00212-CV

                                     Earl HARPER,
                                       Appellant

                                            v.

                       CREDITO REAL BUSINESS CAPITAL,
                                  Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020CI23243
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER

       The Appellee's Motion for Extension of Time to File Brief is hereby GRANTED. The
appellee's brief is due on or before September 3, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court